Title: To Thomas Jefferson from Edmund Bacon, 23 April 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 23rd April 1808.
                  
                  Davy sets out for washington this morning. I hope you will find your horse in Good order as we have Truly indeavoured to get him fat. he was poore and in a bad state of helth when he came to monticello. and appeared to have been very badly treated You will find him a sober Gentle horse We are going on with the garden fast as possople tho: my hands are and for some time have been but few in the garden I have been constantly pushing Mr. Chisholm with his wirk but he is rather slower than he might be We shall be Prepard with a seperate inclosure for your sheep—I am Sir your Ob. St—
                  
                     E. Bacon. 
                  
               